DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of applicant’s amendments to claims 1-4, 9 and 13-15, the rejections under 35 U.S.C. 112(b) have been withdrawn.
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Regarding the claimed middle wall, claim 1 requires the presence of a “middle wall extending along a longitudinal axis” which is fulfilled by Tal. The two lumens both possess an inner wall along the longitudinal axis and prior to the split, the inner wall is a single component (as seen in Fig. 7D). Moving beyond the single walled section to after the split point , the walls of each lumen fulfill the requirement of a “middle wall extending along a longitudinal axis” as this does not preclude the presence of a “middle wall extending along a longitudinal axis” on each lumen.
Regarding the teachings of angles alpha, beta, w1 and w2, to  clarify examiner’s previous rejection, it is widely known in the art, as discussed by applicant, to prevent occlusions through use of varied geometry or side holes as well as preventing infused fluid from being directly removed by the suction of the secondary lumen. Tal discloses a device which seeks to solve both of these commonly recognized problems and does so through use of flexible lumens which move independently. Therefore it would have been .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim(s) 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over 20160114124 A1 (Tal), hereinafter Tal.
Regarding claim 1, Tal teaches a catheter for dialysis (Fig. 4A), in particular for long- term use, having a proximal end (at least 420 and 430) for insertion into a blood vessel [0069], having a middle wall [0074] extending along a longitudinal axis I (137)  and forming a midplane EW,(Fig. 4A Median plane or Tal Annotated Figure 10F) wherein the middle wall separates an introduction lumen (450) from a removal lumen (460), and wherein the removal lumen has at the proximal end a removal opening (434) for the removal of blood [0092], and the introduction lumen has at the proximal end an introduction opening (424) for the introduction of purified blood [0064, 0092], characterized in that the removal opening is located in a plane E1 (Tal Annotated Figure 10F) which intersects the midplane EW in a section line s1 (Tal Annotated Figure 10F) at an acute angle w1 (Tal Annotated Figure 10F), wherein the section line s1 and the longitudinal axis I enclose an acute angle alpha (Tal Annotated Figure 10F), and that the introduction opening is located in a plane E2 (Tal Annotated Figure 10F) which intersects the midplane EW in a section line s2 (Tal Annotated Figure 10F) at an acute angle w2 (Tal Annotated Figure 10F), wherein the section line s1 and the section line S2 enclose an angle beta (Tal Annotated Figure 10F). As the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, the device of Tal is fully capable of being positioned so that the angle beta lies in the range from 60° to 120°. Tal Figure 10 

    PNG
    media_image1.png
    576
    996
    media_image1.png
    Greyscale

Tal Annotated Figure 10F

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tal to adjust the position of the individual lumens in order to direct the flow paths away from each other [0015].
Regarding claim 2, Tal teaches the catheter of claim 1.
Tal further teaches the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, therefore the device of Tal is fully capable of being positioned so that the angle beta lies in the range from 80° to 100° and further lies in the range of 90° (Tal Annotated Figure 10F).  

Regarding claim 3, Tal teaches the catheter of claim 1.
Tal further teaches the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, therefore the device of Tal is fully capable of being positioned so that the acute angle alpha (Tal Annotated Figure 10F) lies in the range from 30° to 60°1 and further in the range of 45° (Tal Annotated Figure 10F).  

Regarding claim 4, Tal teaches the catheter of claim 1.
Tal further teaches the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, therefore the device of Tal is fully capable of being positioned so that angles w1 and w2 (Tal Annotated Figure 10F) are of the same size and/or lie in the range from 30° to 60°: and further in the range of 45° (Tal Annotated Figure 10F). 
5. (Currently amended) Catheter according to claim 1, characterized in that
Tal further teaches the intersection point S of the section line s1 and the section line s2 lies outside the middle wall (Tal Annotated Figure 10F). 

Regarding claim 6, Tal teaches the catheter of claim 1.
Tale further teaches the proximal end has a free end edge (Tal Annotated Figure 8C) which is located in an end line, wherein the end line runs parallel to the section line s2 (Tal Annotated Figure 8C). Tal further teaches the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, therefore the device of Tal is fully capable of being positioned in various positions which would affect alignment, allowing 

    PNG
    media_image2.png
    253
    794
    media_image2.png
    Greyscale

Tal Annotated Figure 8C

Regarding claim 7, Tal teaches the catheter of claim 6.
Tal further teaches the free end edge (Tal Annotated Figure 8C) is formed by the middle wall as seen in Fig. 4B.

Regarding claim 10, Tal teaches the catheter of claim 1.
Tal further teaches the introduction lumen (450) has at least one additional opening (426) arranged at a distance from the introduction opening (Fig. 4A).  

Regarding claim 11, Tal teaches the catheter of claim 1.
Tal further teaches the removal lumen (460) has at least one additional opening (436) arranged at a distance from the removal opening (434) (Fig. 4A).  

Regarding claim 12, Tal teaches the catheter of claim 1.


Regarding claim 13, Tal teaches the catheter of claim 2.
Tal further teaches the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, therefore the device of Tal is fully capable of being positioned so that the acute angle alpha lies in the range from 30° to 60°, and further in the range of 45° (Tal Annotated Figure 10F).  

Regarding claim 14, Tal teaches the catheter of claim 2.
Tal further teaches the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, therefore the device of Tal is fully capable of being positioned so that angles w1 and w2 are of the same size and/or lie in the range from 30° to 60°, and further in the range of 45° (Tal Annotated Figure 10F).  

Regarding claim 15, Tal teaches the catheter of claim 3.
Tal further teaches the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, therefore the device of Tal is fully capable of being positioned so that angles w1 and w2 are of the same size and/or lie in the range from 30° to 60°, and further in the range of 45°.  

Regarding claim 16, Tal teaches the catheter of claim 2.
1 (Tal Annotated Figure 10F) and the section line s2 (Tal Annotated Figure 10F) lies outside the middle wall (Tal Annotated Figure 10F).  

Regarding claim 17, Tal teaches the catheter of claim 3.
Tal further teaches the intersection point S (Tal Annotated Figure 10F) of the section line s1 (Tal Annotated Figure 10F) and the section line s2 (Tal Annotated Figure 10F) lies outside the middle wall (Tal Annotated Figure 10F).  

Regarding claim 18, Tal teaches the catheter of claim 4.
Tal further teaches the intersection point S (Tal Annotated Figure 10F) of the section line s1 (Tal Annotated Figure 10F) and the section line s2 (Tal Annotated Figure 10F) lies outside the middle wall (Tal Annotated Figure 10F).  

Regarding claim 19, Tal teaches the catheter of claim 2.
Tal further teaches the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, therefore the device of Tal is fully capable of being positioned in various positions which would affect alignment, allowing the user to specify the alignment between S2 and the end line and therefore that the proximal end has a free end edge (Tal Annotated Figure 8C) which is located in an end line (Tal Annotated Figure 8C), wherein the end line runs parallel to the section line s1 (Tal Annotated Figure 8C).


Tal further teaches the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, therefore the device of Tal is fully capable of being positioned in various positions which would affect alignment, allowing the user to specify the alignment between S2 and the end line and therefore that the proximal end has a free end edge (Tal Annotated Figure 8C) which is located in an end line (Tal Annotated Figure 8C), wherein the end line runs parallel to the section line s1 (Tal Annotated Figure 8C).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of US 20060100572 A1 (DiMatteo et al.), hereinafter DiMatteo.
Regarding claim 8, Tal teaches the catheter of claim 6.
Tal teaches the middle wall shown in Fig. 4B has two edges running parallel to the longitudinal axis I, but fails to teach the free end edge encloses an acute angle w4 with one edge and an obtuse angle w5 with another edge.  
DiMatteo teaches the middle wall (DiMatteo Annotated Figure 7) has two edges running parallel to the longitudinal axis I (DiMatteo Annotated Figure 7), wherein the free end edge (DiMatteo Annotated Figure 7) encloses an acute angle w4 with one edge and an obtuse angle w5 with another edge (DiMatteo Annotated Figure 7).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Tal with the tip of DiMatteo to minimize flow between the introduction and removal lumens [DiMatteo 0053].


    PNG
    media_image3.png
    374
    776
    media_image3.png
    Greyscale

DiMatteo Annotated Figure 7

Regarding claim 9, Tal in view of DiMatteo teaches the catheter of claim 8.
Tal further teaches the proximal ends (420 and 430) are flexible [0073] and able to be moved in all axis, therefore the device of Tal in view of DiMatteo is fully capable of being positioned so that the acute angle w4 lies in the range from 30° to 60° and further preferably in the range of 45°.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Tal with the tip of DiMatteo to minimize flow between the introduction and removal lumens [DiMatteo 0053].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781